1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT

8                             SOUTHERN DISTRICT OF CALIFORNIA

9
       WILLIAM MARTIN,                               Case No.: 19cv853-LAB (WVG)
10
                                      Plaintiff,
                                                     ORDER GRANTING JOINT MOTION
11     v.                                            TO DISMISS [Dkt. 13]
12     MERCEDES-BENZ USA LLC, a
13     Corporation, et al.,
                                  Defendants.
14
15          The parties’ joint motion to dismiss is GRANTED. Dkt. 13. This action is DISMISSED

16   WITH PREJUDICE, with each party to bear its own costs and fees. FRCP 41(a).

17          IT IS SO ORDERED.
     Dated: September 24, 2019
18
                                                   Hon. Larry Alan Burns
19                                                 Chief United States District Judge
20
21
22
23
24
25
26
27
28

                                                    1
                                                                                   19cv853-LAB (WVG)
